Citation Nr: 1332747	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-31 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergic conjunctivitis.

2.  Entitlement to an extraschedular rating for lumbar strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from February 1978 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a November 2011 decision, the Board denied entitlement to service connection for a bilateral foot disorder and an abdominal muscle disorder.  The Board also denied entitlement to an initial evaluation in excess of 10 percent for lumbar strain with degenerative changes, which included a determination that a referral for extraschedular consideration was not warranted.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Memorandum Decision, the Court set aside that part of the Board's November 2011 decision that denied referral for extraschedular consideration for the Veteran's lower-back disability.  The Court affirmed the remainder of the Board's decision, including the determination as to the schedular rating.  The two service connection claims were not at issue.  Thus, the sole matter before the Board on remand from the Court is the issue of entitlement to an extraschedular rating for lumbar strain with degenerative changes.

The October 2011 rating decision denied entitlement to service connection for allergic conjunctivitis.  This issue is discussed further in the remand section below.



REMAND

In June 2013, after the case was remanded to the Board by the Court, the Board sent the Veteran and his representative a letter notifying them of the remand.  In response to the letter in August 2013, the representative submitted additional evidence in the form of VA treatment records and records pertaining to the Veteran's employment.  The representative requested that the Veteran's case be remanded to the RO to allow for consideration of the newly submitted evidence.  Consequently, the Board determines that the extraschedular rating issue should be remanded to the RO for consideration of additional evidence received since the most recent supplemental statement of the case (SSOC) was issued in March 2010.  See 38 C.F.R. § 20.1304(c) (2013) (additional evidence must be referred to the RO absent waiver of the procedural right by the Veteran or representative).

The Veteran's representative requested that the Veteran be afforded a new VA compensation examination in connection with the claim.  The Board does not find that such an examination is warranted as the issue at hand is: (1) whether the level of disability and symptomatology of the Veteran's service-connected lumbar strain with degenerative changes are contemplated by the Schedule for Rating Disabilities; and, if so (2) whether the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization; and, if so (3) then the case must be referred to the Under Secretary for Benefits of the Director of Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In the February 2013 Memorandum Decision, the Court stated that VA must consider the Veteran's statements that his lower-back disability (1) affected more than his range of motion, (2) has required the use of all of his annual and sick leave, (3) caused him to miss work for days at a time, and (4) rendered him incapable of walking comfortably for a mile.  The Board does not find that a VA examination will add to this analysis.  Moreover, in the Memorandum Decision, the Court affirmed that part of the Board's decision that did not find that a more current medical examination should have been provided.

As noted in the introduction, the October 2011 rating decision denied entitlement to service connection for allergic conjunctivitis.  In November 2011, the Veteran submitted a notice of disagreement (NOD) with the October 2011 decision.  A statement of the case (SOC) is required when a claimant submits a NOD with a decision.  38 C.F.R. § 19.26 (2013).  To date, no SOC has been furnished regarding the October 2011 decision, or at least no SOC has been associated with the claims file that is before the Board or the Veteran's Virtual VA electronic claims file.  Therefore, the issuance of a SOC is required regarding the claim of service connection for allergic conjunctivitis.  The Board must remand the issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2013) regarding the issue of entitlement to service connection for allergic conjunctivitis.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

2.  After undertaking any development deemed necessary, consider whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321(b)(1) in the Veteran's case as it pertains to his service-connected lumbar spine with degenerative changes.

3.  Finally, if the extraschedular benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.  If a SSOC is issued, consideration should be given to the evidence added to the record since the March 2010 SSOC, including the VA treatment records and employment records submitted by the Veteran's representative in August 2013.

No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

